


Exhibit 10.1
PLATINUM AND PALLADIUM PURCHASE AND SUPPLY AGREEMENT
THIS PLATINUM AND PALLADIUM PURCHASE AND SUPPLY AGREEMENT (this "Agreement"),
effective as of January 1, 2012 (the "Effective Date"), is by and between
STILLWATER MINING COMPANY, a Delaware corporation, whose address is 1321
Discovery Drive, Billings, Montana 59102 ("SMC"), and FORD MOTOR COMPANY, a
Delaware corporation, whose address is 15700 Lundy Drive, Dearborn, Michigan
48126 ("Ford").
RECITAL
A.SMC and Ford are parties to a Palladium and Platinum Sales Agreement dated as
of August 13, 1998 (as amended by the First Amendment Agreement dated as of
October 27, 2000; by the Second Amendment Agreement dated as of March 27, 2001;
by the Third Amendment Agreement dated as of March 13, 2002; by the Fourth
Amendment Agreement dated as of February 20, 2003, and the Fifth Amendment
Agreement, dated as of May 4, 2004, and, as the same may be amended from time to
time, the "Existing Agreement"), whereby SMC supplies Ford certain agreed upon
amounts of platinum and palladium sponge, .9995% minimum purity;
B.The Existing Agreement expired by its terms on December 31, 2011; and
C.Ford and SMC are interested in entering into a new agreement for the purchase
and sale of platinum and palladium following the expiration of the Existing
Agreement, to be effective as of the Effective Date.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, SMC hereby agrees to sell and deliver and Ford
hereby agrees to purchase platinum and palladium of the quantity and quality
hereinafter set forth, upon the following terms and conditions:
Section 1.Definitions and Terminology. Unless the context indicates otherwise,
capitalized terms used in this Agreement have the meaning set forth in this
Section 1.
Business Day means each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which United States banking institutions are closed. Delivery Date
means the 20th day of each month during the term of this Agreement, or, if such
day is not a Business Day, the next Business Day.
Delivery Point means Ford's pool account at Johnson Matthey USA.
London AM Fix Monthly Average means the average of the London AM Fix for
Palladium and Platinum, as the context requires, for the Pricing Days within a
given calendar month.
London AM Fix means the London Platinum & Palladium Market (LPPM) Fixings
published at 9:45 am (London time) for Platinum and Palladium, as the context
requires, as published in Platts Metals Week.
Metal means the Platinum and/or Palladium to be sold under this Agreement.
Ounce is a troy ounce equivalent to 31.1035 grams.
Palladium means refined palladium in sponge form with .9995% minimum purity.
Platinum means refined platinum in sponge form with .9995% minimum purity.
Pricing Day means any day on which the London Platinum & Palladium Market
publishes a 9:45 am (London time) price for Palladium and Platinum.
Pricing Month means the month prior to the month of delivery during which
pricing is determined pursuant to Section 4 of this Agreement.
Section 2.Term. This Agreement shall have a term of one year from January 1,
2012, through and including December 31, 2012 ("Term"). This Agreement is
subject to earlier termination pursuant to Section 9 of this Agreement and
extension pursuant to Section 15. Unless this Agreement is extended pursuant to
Section 15 hereof, this Agreement will

1

--------------------------------------------------------------------------------




terminate on December 31, 2012 (except that the provisions of Sections 5, 8, 10,
11, 12, 13, 16, 17, 18, 19, 25, 26, 27, 29 and 30 of this Agreement will survive
such termination).
Section 3.Quantity and Delivery. Beginning on January 20, 2012, SMC will sell
and deliver Metal FOB Delivery Point, to be credited to Ford's pool account, and
Ford will purchase the following quantities of Metal each month, which will be
released to the Delivery Point on or before the Delivery Date:
(a)Palladium. Ford will purchase up to [**Redacted**] Ounces of Palladium each
month of the Term.
(b)Platinum. Ford will purchase up to [**Redacted**] Ounces of Platinum each
month of the Term.
(c)Notification. Not later than the last Business Day of the month preceding the
Pricing Month, Ford will notify SMC via email of the quantity of Metal to be
priced during the next month, i.e., the Pricing Month, and delivered on the
Delivery Date of the month following the Pricing Month.
Section 4.Pricing. The price per Ounce to be paid to SMC by Ford for the
quantities of Palladium and Platinum delivered pursuant to Section 3 above shall
be as follows:
(a)Palladium. The London AM Fix Monthly Average for Palladium for the Pricing
Month less a discount of [**Redacted**] per Ounce.
(b)Platinum. The London AM Fix Monthly Average for Platinum for the Pricing
Month less a discount of [**Redacted**] per Ounce.
Section 5.Payment Terms. Within five Business Days after the end of each Pricing
Month (i.e., the fifth Business Day of a month of delivery), SMC will notify
Ford in writing via email as to the formula-based pricing computations set forth
in Section 4 above for the Metal to be delivered by SMC pursuant to this
Agreement during the month. The first of such notices will be due by January 9,
2012. Ford will forward such payment amount for 100% of the quantities received
by wire transfer to SMC (pursuant to written wire transfer instructions which
will be provided by SMC) within two Business Days after delivery of the Metals
by SMC to the Delivery Point. Since January 2012 is the first month of delivery,
the first payment will be due to SMC on or before January 24, 2012. All payments
will be made in U.S. Dollars. If Ford does not agree with SMC's formula-based
pricing computations, Ford will nonetheless forward the payment specified in
SMC's formula-based pricing computations and seek resolution of such dispute as
to the calculation of the payment amount pursuant to the dispute resolution
procedures set forth in Section 16 below. Without derogating SMC's rights under
this Agreement, any delay in payment by Ford to SMC shall bear interest
calculated at the Prime Rate of interest published in the "Money Rates" table of
The Wall Street Journal on the date such payment was due plus 3% (or, if less,
the maximum rate permitted by applicable law) from the date upon which payment
was due until the date full payment is received.
Section 6.Suspension of Delivery for Failure to Pay. Ten days after receipt by
Ford of written notice from SMC to Ford of Ford's failure to pay pursuant to the
terms of Section 5 above, SMC may suspend delivery of Metal to Ford until such
time as payment has been received by SMC. This right shall not be deemed to be
an exclusive right or remedy.
Section 7.Risk of Loss; Title. Title and risk of loss for all Metal delivered
hereunder shall pass to Ford upon delivery to the Delivery Point.
Section 8.Warranty. SMC warrants that the Metal supplied hereunder shall have a
minimum purity of .9995%, that SMC will convey good title thereto, and that the
Metal will be delivered free and clear of all liens and encumbrances created by
SMC. In respect of Metal supplied by release from SMC's pool account to Ford's
pool account, the parties agree that such Metal shall be deemed to have a
minimum purity of .9995%. OTHER THAN THOSE EXPRESSLY STATED IN THIS SECTION 8,
THERE ARE NO REPRESENTATIONS, GUARANTEES OR WARRANTIES, EXPRESSED OR IMPLIED, OF
ANY KIND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SMC EXPRESSLY
DISCLAIMS ANY WARRANTY OF MERCHANTABILITY, FITNESS, OR SUITABILITY FOR A
PARTICULAR PURPOSE OR USE, NOTWITHSTANDING ANY COURSE OF PERFORMANCE, USAGE OF
TRADE OR LACK THEREOF INCONSISTENT WITH THIS SECTION. SMC'S SOLE LIABILITY FOR
BREACH OF WARRANTY SHALL BE LIMITED TO REPLACEMENT OF THE NONCONFORMING METAL.
Section 9.Default and Termination. Either party shall be entitled to terminate
this Agreement in the event of (i) the other party generally not paying its
debts as such debts become due, or admitting in writing its inability to pay its
debts generally or making a general assignment for the benefit of creditors, the
appointment of a receiver for the other party or a substantial part of its
assets, the filing by the other party of a voluntary petition in bankruptcy or
any form of reorganization, or the filing of an involuntary petition in
bankruptcy against the other party which is not dismissed with prejudice within
60 days after such filing, or the making of an assignment for the benefit of
creditors of the other party; or (ii) a breach by the other party

2

--------------------------------------------------------------------------------




of any of the material terms or conditions of this Agreement, which breach is
not cured within ten days' notice of such breach by the non-breaching party. SMC
shall be entitled to terminate this Agreement in the event Ford does any of the
following: (i) acquires, or agrees, offers or proposes to acquire, directly or
indirectly, from SMC or any other person, any business or assets of, or
securities issued by, SMC or any subsidiary of SMC, or any right, warrant or
option to acquire any of the foregoing; (ii) proposes to enter into, directly or
indirectly, any merger or business combination involving SMC or any of its
subsidiaries; (iii) makes any proposal or request to SMC or any of its officers
or directors relating, directly or indirectly, to any action referred to in
clause (i) or (ii) of this paragraph or to any modification or waiver of any
provision of this Section 9; (iv) makes or participates in, directly or
indirectly, any "solicitation" of "proxies" (as those terms are used in the
proxy rules of the Securities and Exchange Commission) to vote or seek to advise
or influence any person with respect to the voting of any voting securities of
SMC or any of its subsidiaries; (v) forms, joins or in any way participates in a
"group" (within the meaning of Section 13(d)(3) under the Securities Exchange
Act of 1934, as amended) with respect to any voting securities of SMC or any of
its subsidiaries; (vi) acts alone or in concert with others to seek to control
or influence the management, Board of Directors or policies of SMC; (vii)
advises, assists or enters into any discussions, negotiations, arrangements or
understandings with any other person with respect to any of the foregoing; or
(viii) makes any public statement or disclosure of any kind with respect to any
matter addressed by this paragraph (unless required by law) or takes any other
action which might reasonably be expected to result in any such public
disclosure.
Section 10.Taxes and Assessments. Ford shall be responsible for, and shall upon
demand of SMC pay or reimburse SMC for, the payment of all taxes, duties,
levies, and fees imposed by any governmental authority in any jurisdiction in
connection with the transactions contemplated by this Agreement including, but
not limited to, sales, use, gross receipts, compensating, privilege, excise,
transfer, value added, manufacturers, environmental, product and similar taxes
(any such tax, a "Transaction Tax") but excluding any taxes imposed on SMC's net
income. Notwithstanding the foregoing, any personal property taxes assessed with
respect to the Metal by any governmental authority shall be the responsibility
of and shall be paid by the party having title to the Metal at the time of
assessment. In the event that Ford claims an exemption from any Transaction Tax
and any governmental authority conducts or threatens an audit, litigation or
other proceeding with respect to such claimed exemption (a "Tax Controversy"),
Ford agrees to indemnify and hold SMC harmless against any losses, claims,
damages, liabilities or actions arising, directly or indirectly, from such Tax
Controversy including, but not limited to, any penalties, additions to tax, or
interest imposed with respect to such Transaction Tax and any legal or other
professional fees incurred by SMC in connection with the conduct or defense of
such Tax Controversy.
Section 11.Claims. Claims as to shortage in quantity and deficiency in quality
shall be made by written notice from Ford to SMC within five Business Days after
the delivery in question, or else any such claims shall be deemed to have been
waived. All other claims by Ford, such as failure to provide timely delivery of
Metal, shall be made by written notice from Ford to SMC within 60 days after the
delivery of the Metal in question, or else any such claims shall be deemed to
have been waived.
Section 12.Limitation of Liability. SMC shall not be liable for any prospective
or speculative profits or special, indirect, consequential, punitive or
exemplary damages, and SMC's liability with respect to this Agreement or any
action in connection herewith whether in contract, tort, or otherwise shall not
exceed the price of that portion of the Metal on which liability is asserted.
Section 13.Indemnification. Ford agrees to indemnify and hold SMC harmless
against any losses, claim, damages, liabilities or actions arising, directly or
indirectly, from or in connection with this Agreement and will reimburse SMC on
a monthly basis for any legal or other expenses reasonably incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability or action.
Section 14.Compliance with Laws. To the extent applicable, the parties agree to
comply in all material respects with all laws, ordinances, rules, codes,
regulations and lawful orders of any federal, state or local governmental
authority applicable to performance of this Agreement.
Section 15.Force Majeure.
(a)Effect of Occurrence. In the event that either party is rendered unable,
wholly or in part, by force majeure applying to it, to carry out its obligations
under this Agreement, it is agreed that such obligations of such party, so far
as they are affected by such force majeure, shall be suspended during the
continuance of any inability so caused, but for no longer period; provided that
Ford shall not be excused by any event of force majeure from making timely
payments for Metal delivered prior to the effective date of the notice of force
majeure unless the cause is related to the mechanism of payment, e.g., the
banking institution. The parties agree that the various periods and terms
provided for herein shall be extended for a period equivalent to such period of
force majeure. The party claiming that an event of force majeure has occurred
will promptly notify the other party

3

--------------------------------------------------------------------------------




of the commencement and termination of any event of force majeure. Prompt notice
of force majeure shall be given by the party invoking it to the other party,
setting out the nature and full details thereof, the extent of the interruption
and the anticipated duration of the interruption.
(b)Definition. The term "force majeure" as employed herein, shall mean causes
beyond the foreseeable, preventable, and reasonable control of a party,
including, but not limited to, acts of God, explosions, fires, floods,
breakdowns or damage to mine(s) or related equipment or facilities, failure of
plant or equipment to operate according to plans or specifications, war or
warlike hostilities, riots, strikes, labor disputes, lockouts, unavoidable
accidents, uncontrollable delays in transportation, non-availability of any
means of transportation, any state or federal laws, regulations or requirements
(expressly including inability to obtain necessary governmental approvals,
licenses or permits on reasonably acceptable terms), geological, technical,
metallurgical, mining, construction or processing problems, non-availability of
supplies, court orders, acts of military authority, acts or failures to act of
federal, state or local agencies or regulatory bodies and inability to obtain
timely refining of appropriate quantity of materials necessary to produce the
required amounts of Metal; provided, however, that performance shall be resumed
within a reasonable period of time after such cause has been removed; and
provided further that neither party shall be required against its will to adjust
any labor dispute or to question the validity of or to refrain from judicially
testing the validity of any federal, state or local order, regulation or statute
or to refrain from pursuing its legal or equitable remedies against any third
party. Notwithstanding the foregoing, the parties agree that this Section 15 is
not intended to provide relief from economic conditions such as, but not limited
to, market situations that provide lower or higher prices than in effect under
this Agreement.
Section 16.Dispute Resolution. Except as otherwise provided in this Agreement,
the parties hereby agree that any dispute, controversy or claim arising under
this Agreement, or the breach thereof (a "Dispute"), shall first be subject to
the informal dispute resolution procedures set forth in this Section 16. The
party asserting the existence of a Dispute as to the interpretation of any
provision of this Agreement or the performance by the other party of any of its
obligations hereunder shall notify the other party in writing of the nature of
the asserted Dispute. Within ten (10) Business Days of receipt of such notice,
representatives from each party shall arrange and have a personal or telephone
conference in which they attempt to resolve such Dispute. If those individuals
are unable to resolve the Dispute within such time frame, either party may
resort to mediation, arbitration, litigation, or some other dispute resolution
procedure.
Section 17.Representations and Warranties. Each party represents and warrants as
follows:
(a)Good Standing. It is a corporation duly incorporated and in good standing in
its state of incorporation and that it is qualified to do business and is in
good standing in those states where necessary in order to carry out the purposes
of this Agreement;
(b)Performance. It has the corporate capacity to enter into and perform this
Agreement and all transactions contemplated herein and that all corporate and
other actions required to authorize it to enter into and perform this Agreement
have been properly taken;
(c)No Breach. It will not breach any other agreement or arrangement by
(d)entering into or performing this Agreement; and
(e)Due Execution and Delivery. This Agreement has been duly executed and
delivered by it and is valid and binding upon it and enforceable against it in
accordance with its terms; provided, however, that no representation or warranty
is made as to the remedy of specific performance or other equitable remedies for
the enforcement of this Agreement or any other agreement contemplated hereby,
and provided further that this representation is limited by applicable
bankruptcy, insolvency, moratorium, and other similar laws affecting generally
the rights and remedies of creditors and secured parties.
Section 18.Notices.    Any notice, election, report or other correspondence
(collectively, "Notices") required or permitted hereunder shall be in writing
and (i) delivered personally to an officer of the party to whom directed; (ii)
sent by registered or certified United States mail, postage prepaid, return
receipt requested; (iii) sent by reputable overnight courier; (iv) sent by
facsimile transmission with confirmation of receipt; or (v) scanned and emailed.
All such Notices shall be addressed to the party to whom directed as follows:
SMC:
Stillwater Mining Company
1321 Discovery Drive
Billings, Montana 59102
Attn: Vice President of Metals Marketing
Facsimile: (406) 373-8723
Email:
With a copy to: General Counsel
Facsimile: (406) 373-8723
Email:

4

--------------------------------------------------------------------------------




Ford:
Ford Motor Company
15700 Lundy Drive, Suite 203
Dearborn, Michigan 48126
Attn: Buyer - Raw Materials and PGMs
Facsimile:
Email:
With a copy to: Office of General Counsel
Facsimile: (313) 322-3804
Email:
Either party may, from time to time, change its address for future Notices
hereunder by Notice in accordance with this Section 18. All Notices shall be
complete and deemed to have been given or made (i) when delivered personally to
an officer of the party to whom delivered, (ii) three Business Days after
sending if sent via registered or certified United States mail, (iii) when sent
if sent by reputable overnight courier, (iv) when receipt is confirmed if sent
by facsimile transmission, or (v) 12 hours after sending if sent by email.
Section 19.Confidentiality. Each party will treat all information, documents and
other materials provided by the other party hereunder as confidential and
proprietary information of the disclosing party, and the receiving party agrees
to maintain in confidence all such information and will not divulge such
information in whole or in part to any third party other than its legal and
financial advisors or except as required by law or regulation. In addition, each
party will treat the pricing discount provided in Section 4 as confidential and
will not divulge such information to any third party other than its legal and
financial advisors or except as required by law or regulation.
Section 20.Entire Agreement. This Agreement represents the complete agreement
between the parties hereto and supersedes all prior or contemporaneous oral or
written agreements of the parties to the extent they relate in any way to the
subject matter hereof.
Section 21.Relationship of the Parties. Nothing contained in this Agreement
shall be deemed to constitute either party the partner of the other, nor, except
as otherwise herein expressly provided, to constitute either party the agent or
legal representative of the other, nor to create any fiduciary relationship
between them. It is not the intention of the parties to create, nor shall this
Agreement be construed to create, any mining, commercial or other partnership.
Neither party shall have any authority to act for or to assume any obligation or
responsibility on behalf of the other party, except as otherwise expressly
provided herein. The rights, duties, obligations and liabilities of the parties
shall be several and not joint or collective. Each party shall be responsible
only for its obligations as herein set out. Each party shall indemnify, defend
and hold harmless the other party, its directors, officers, stockholders,
affiliates, employees, agents and attorneys from and against any and all losses,
claims, damages and liabilities arising out of any act or any assumption of
liability by the indemnifying party, or any of its directors, officers,
employees, agents and attorneys done or undertaken, or apparently done or
undertaken, on behalf of the other party, except pursuant to the authority
expressly granted herein or as otherwise agreed in writing between the parties.
Section 22.No Implied Covenants. There are no implied covenants contained in
this Agreement other than those of good faith and fair dealing.
Section 23.Binding Effect; No Assignment. This Agreement shall bind and inure to
the benefit of, and be enforceable by, the parties hereto and may not be
assigned by either party without the consent of the other party, which consent
shall not be unreasonably withheld, except that the consent of the other party
shall not be required for (i) any assignment by SMC to provide security in
connection with any financing, or (ii) any merger, consolidation or other
reorganization or transfer by operation of law or by purchase of the business of
or substantially all of the assets of one of the parties by an entity that is
not related to or controlled by a competitor of the other party.
Section 24.Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against a party unless such modification, amendment or waiver is
approved in writing by both parties hereto. The failure by either party to
demand strict performance and compliance with any part of this Agreement during
the term of this Agreement shall not be deemed to be a waiver of the rights of
such party under this Agreement or by operation of law. Any waiver by either
party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach thereof.
Section 25.Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or

5

--------------------------------------------------------------------------------




unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
Section 26.Governing Law. The parties to this Agreement are domiciled in two
different states. In order to create greater certainty with respect to their
legal rights and obligations under this Agreement, the parties desire to adopt
as the substantive law of this Agreement the laws of the State of New York as
though this Agreement were performed in full in the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.
Section 27.Construction. The parties agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement. The parties
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement with its
legal counsel and that this Agreement shall be construed as if jointly drafted
by SMC and Ford.
Section 28.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
Section 29.Attorneys' Fees. In the event of any controversy, claim, or dispute
between the parties hereto, arising out of or relating to this Agreement or the
breach thereof, the prevailing party shall be entitled to recover from the
losing party actual, reasonable expenses, attorneys' fees, and costs.
Section 30.Further Documents. At the request of either party, the parties shall
execute and deliver any further instruments, agreements, documents or other
papers reasonably requested by that party to effect the purposes of this
Agreement and the transactions contemplated hereby.
[SIGNATURES FOLLOW ON THE NEXT PAGE.]

6

--------------------------------------------------------------------------------










STILLWATER MINING COMPANY
FORD MOTOR COMPANY
By: /s/ John R. Stark
By: /s/ Timothy Rock
Name: John R. Stark
Name: Timothy Rock
Title: Executive Vice-President
Title: Buyer, Raw Materials Purchasing
Date: 7/3/12
Date: 6-28-12 












7